Citation Nr: 1228257	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  10-29 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an effective date prior to September 23, 2008, for the award of dependency and indemnity compensation benefits (DIC) as due to the establishment of service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to May 1992.  He died in May 2004.  

The appellant is the Veteran's former wife and custodian of their two children.  As she clearly stated in an October 2008 statement, she sought survivors death benefits on behalf of their children, who were minors at the time she filed the claim.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which granted entitlement to service connection for the cause of the Veteran's death.  

The appellant provided testimony during a personal hearing before a Decision Review Officer (DRO) in May 2010 and before a Veterans Law Judge during a videoconference hearing in January 2011.  Transcripts of both hearings are of record.  The Veterans Law Judge who conducted the January 2011 hearing has since retired from the Board; however, the appellant indicated in February 2012 that she did not want a new hearing.

  
FINDINGS OF FACT

1.  The Veteran died in May 2004 due to respiratory arrest due to amyotrophic lateral sclerosis (ALS).  

2.  The appellant submitted a claim for DIC benefits seeking entitlement to service connection for the cause of the Veteran's death in November 2004.  The claim was denied in an unappealed February 2005 rating decision; no new and material evidence was received within one year of that decision.  

3.  Effective September 23, 2008, VA issued a new regulation establishing presumptive service connection for ALS; on this basis, the appellant submitted a new claim for DIC benefits in October 2008, which was granted in a March 2009 rating decision.  


CONCLUSION OF LAW

There is no legal entitlement to an effective date prior to September 23, 2008, for the grant of service connection for the cause of the Veteran's death and associated DIC benefits.  38 U.S.C.A. § 5101, 5110, 7104 (2011); 38 C.F.R. § 3.1(p), 3.318, 3.400 (2011); 73 Fed. Reg. 54691-01 (Sept. 23, 2008); 74 Fed. Reg. 57072-01 (Nov. 4, 2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The current appeal from the appellant's disagreement with the effective date assigned after the grant DIC benefits as due to the establishment of service connection for the cause of the Veteran's death.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

Moreover, as the application of the law to the undisputed facts is dispositive of the claim for an earlier effective date, no discussion of VA's duties to notify and assist is necessary.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Legal Criteria and Analysis-Earlier Effective Date

The Veteran died in May 2004 due to complications of ALS.  At the time of his death, there was a pending claim for service connection for ALS.  The appellant filed her initial claim for DIC benefits in November 2004, which was denied in an unappealed February 2005 rating decision.  She filed the current claim for DIC benefits in October 2008.  

The appellant essentially contends that the effective date of the grant of service connection for the cause of the Veteran's death should be retroactive to the date of his death or the date of her original claim for DIC benefits, rather than the effective date of the recently established 38 C.F.R. § 3.318 (2011), the regulation which formed the basis for her entitlement to DIC benefits (to include service connection for the cause of the Veteran's death).  

Indeed, in support of this contention, the appellant asserts that, because she filed her initial claim for DIC benefits within one year from the date of the Veteran's death, she is entitled to an earlier effective date.  The Board notes that the initial 2004 claim for DIC was denied in a February 2005 rating decision.  The appellant was notified of this decision in the same month, and she did not appeal the adverse determination within a year of notification.  Additionally no new and material evidence was received within one year of that decision such as to preclude its finality pursuant to 38 C.F.R. § 3.156(b).  Accordingly, the February 2005 decision is final.  38 C.F.R. § 20.1103 (2011).  

In October 2008, the appellant put forth another claim to establish entitlement to DIC benefits, to include service connection for the cause of the Veteran's death.  That claim was granted in a March 2009 rating decision on the basis of the liberalizing regulation.  

To the extent that the appellant is contesting that the effective date of award of service connection for the cause of death should be retroactive to May 2004, the date of the Veteran's death, or November 2004, the date of her initial claim for DIC benefits, she is making a free-standing claim for an earlier effective date.  This is expressly prohibited by jurisprudential precedent.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

The claimant's dispute as to the effective date assigned in the March 2009 rating decision was received in October 2008, within a year of the date establishing entitlement to DIC benefits.  Thus, she is not precluded from challenging the effective date assigned in that determination.   Given the finality of the February 2005 rating action, however, any effective date assigned must follow that decision.

Generally, the assignment of effective dates is governed by 38 U.S.C.A. § 5110, which states that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, DIC, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application for said benefits.  38 U.S.C.A. § 5110(a).  Additionally, 38 U.S.C.A. § 5110(d)(1) provides that the effective date of an award of death compensation/DIC, for which the application is received within one year from the date of death, shall be the first day of the month in which the death occurred.  

Further, 38 U.S.C.A. § 5110(g) provides that, subject to the provisions of 38 U.S.CA. § 5101, where compensation, DIC, or pension benefits are awarded or increased pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the Act or administrative issue.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.114(a); see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997).

Accordingly, the effective date of a grant of compensation, DIC, or pension benefits that is awarded pursuant to any liberalizing law cannot be earlier than the effective date of the law.  38 C.F.R. § 3.114(a).  In this regard, the Board notes that, if a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or upon the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).

The grant of DIC benefits, to include service connection for the Veteran's death, was based entirely on upon the new regulation, 38 C.F.R. § 3.318.  This new regulation established a presumption of service connection for ALS for any Veteran who developed ALS at any time after separation from service, provided that (1) there is no affirmative evidence that ALS was not incurred during or aggravated by service; (2) there was no affirmative evidence that ALS was due to the Veteran's own willful misconduct; and (3) the Veteran had active, continuous service of 90 days or more.

In the March 2009 rating decision, service connection for the cause of the Veteran's death and entitlement to DIC benefits under 38 U.S.C.A. § 35 (Dependent's Educational Assistance) was established.  The basis of this decision was that the Veteran's ALS was presumed to be service-connected based on 38 C.F.R. § 3.318, and the effective date of September 23, 2008, was set, as this is the date the new regulation came into force.

The Board notes that the new 38 C.F.R. § 3.318 applies to all applications for benefits received by VA on or after September 23, 2008, or that were pending before VA, the Court, or the United States Court of Appeals for the Federal Circuit (Federal Circuit) on September 23, 2008. 73 FR 54691-01 (effective Sept. 23, 2008); 74 Fed. Reg. 57072 -01 (Nov. 4, 2009).  Furthermore, both the interim final rule and the final rule provide that, in accordance with 38 U.S.C.A. § 5110(g) (i.e., the statutory section governing effective dates assigned pursuant to liberalizing laws), the effective date of benefits awarded pursuant to this rule will be assigned in accordance with the facts found, but cannot be earlier than the effective date of this rule, or the date one year prior to the date of application, whichever is later.  Id.  

Accordingly, 38 C.F.R. § 3.318 does not provide for retroactive benefits, even in cases where the claim was originally filed and/or denied prior to September 23, 2008.  74 Fed. Reg. 57072 -01 (Nov. 4, 2009).  In this regard, the Board highlights that, in the comments to the final rule, VA specifically addressed the effective date issue, noting that the new 38 C.F.R. § 3.318 is only applicable prospectively to claims filed on or after September 23, 2008, and to all applications for benefits that were pending before VA, the Court, or the Federal Circuit on that date.  Id.  As such, VA concluded that, even in cases where the claim was originally filed and/or denied before September 23, 2008, the assignment of an effective date prior to that date for the award of benefits could not be granted pursuant to the new 38 C.F.R. 
§ 3.318.  74 Fed. Reg. 57072 -01 (Nov. 4, 2009).  Moreover, in the comments section to the final rule, VA also specifically addressed survivor benefits, stating that, although a Veteran's survivor who establishes that the Veteran died from ALS before September 23, 2008, may be eligible for DIC pursuant to the new 38 C.F.R. § 3.318, the survivor would not be entitled to any retroactive benefits before September 23, 2008.  74 Fed. Reg. 57072 -01 (Nov. 4, 2009).

The Board acknowledges the appellant's contention that she was given the wrong information regarding an appeal of the February 2005 rating decision from a representative.  To the extent the appellant is raising an argument couched in equity, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104(c) (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
 
Additionally, the Board advises that while an exception to the general regulations regarding the effective date regulations noted above have been approved, those exceptions apply only to instances of herbicide exposure for Vietnam Veterans as explained in 38 C.F.R. § 3.816 (2011).  There has been no allegation or evidence of herbicide exposure; furthermore, the Veteran did not serve in or during the Vietnam War.  As such, those exceptions are no applicable in this case.  The Board regrets any confusion regarding the applicability of 38 C.F.R. § 3.816 which may have resulted from the Board hearing.  

Based on the foregoing, the Board finds that the appellant in this case is not entitled to an effective date prior to September 23, 2008, for the grant of DIC benefits as due to the award of service connection for the cause of the Veteran's death, as this is the effective date of the regulation on which entitlement to such benefits was granted.  Thus, the appellant's claim for entitlement to an earlier effective date for the grant of DIC benefits including service connection for the cause of the Veteran's death must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994).


ORDER

Entitlement to an effective date prior to September 23, 2008, for the award of dependency and indemnity compensation benefits (DIC) as due to the establishment of service connection for the cause of the Veteran's death is denied.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


